UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHICAGO INSURANCE COMPANY,
                     Petitioner,
                                                                    18-CV-10450 (JPO)
                        -v-
                                                                          ORDER
 GENERAL REINSURANCE
 CORPORATION and SCOR
 REINSURANCE COMPANY,
                      Respondents.



J. PAUL OETKEN, District Judge:

          On November 11, 2019, Petitioner filed a letter motion to stay this Court’s October 22,

2019, Opinion and Order. (Dkt. No. 53.) For the reasons that follow, the motion to stay is

denied.

          When a district court decides whether to grant a stay, “whether the stay applicant has

made a strong showing that he is likely to succeed on the merits” and “whether the applicant will

be irreparably injured absent a stay” are the “most critical” factors to be considered. Meyer v.

Kalanick, 203 F. Supp. 3d 393, 395 (S.D.N.Y. 2016) (quoting Nken v. Holder, 556 U.S. 418, 434

(2009)). Here, for the reasons that undergird this Court’s opinion and order (see Dkt. No. 50),

Petitioners have failed to make the requisite strong showing of likelihood of success on the

merits. And Petitioner has offered no case law that persuades this Court otherwise.

          Further, the notion that Petitioner may have to expend time and financial resources

litigating before the 2017 arbitration panel is not legally cognizable as an irreparable harm. In

the Second Circuit, “it is well settled that ‘[t]he monetary cost of arbitration . . . does not impose

[a] legally recognized irreparable harm.” Rice Co. v. Precious Flowers Ltd., 2012 WL 2006149,

at *6 (S.D.N.Y. June 5, 2012) (quoting Emery Air Freight Corp. v. Local Union 295, 786 F.2d



                                                   1
93 (2d Cir. 1986)) (alterations in original). Because Petitioner has pointed to no other potential

source of irreparable harm, this Court finds none.

       Accordingly, Petitioner’s motion to stay is DENIED. The Clerk of Court is directed to

close the motion at Docket Number 53.

       SO ORDERED.

Dated: November 14, 2019
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge




                                                 2
